        Case 1:20-cv-01685-AWI-SAB Document 27 Filed 09/10/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ESMELING BAHENA,                               )   Case No.: 1:20-cv-01685-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER GRANTING DEFENDANTS’ MOTION
13          v.                                          TO OPT OF THE POST-SCREENING ADR
                                                    )   PROJECT
14                                                  )
     RODRIGUEZ, et al.,
                                                    )   (ECF No. 26)
15                                                  )
                    Defendants.                     )   ORDER LIFTING STAY OF PROCEEDINGS,
16                                                  )   VACATING OCTOBER 28, 2021 SETTLEMENT
                                                    )   CONFERENCE, AND DIRECTING CLERK OF
17                                                  )   COURT TO ISSUE THE DISCOVERY AND
                                                    )   SCHEDULING ORDER
18
19          Plaintiff Esmeling Bahena is proceeding pro se and in forma pauperis in this civil rights action

20   pursuant to 42 U.S.C. § 1983.

21          On August 11, 2021, the Court identified this case as an appropriate case for the post-screening

22   ADR (Alternative Dispute Resolution) project, and stayed the action to allow the parties an

23   opportunity to settle their dispute before the discovery process begins. The Court’s order granted

24   Defendants time to investigate and determine whether to opt out of the post-screening ADR project.

25          On September 9, 2021, Defendants filed a motion to opt out of hf the settlement conference.

26   (ECF No. 26.) Defendants submit that based on their review of the case and discussion with Plaintiff,

27   a settlement conference would be a waste of judicial resources at this time. (Id.) After reviewing the

28

                                                        1
        Case 1:20-cv-01685-AWI-SAB Document 27 Filed 09/10/21 Page 2 of 2



1    notice, the Court finds good cause to grant Defendants’ request. Therefore, the stay if lifted, and the

2    October 28, 2021 settlement conference is vacated.

3             Accordingly, it is HEREBY ORDERED that:

4             1.      Defendants’ request to opt out of the post-screening ADR project (ECF No. 26), is

5                     GRANTED;

6             2.      The stay of this action (ECF No. 23) is LIFTED; and

7             3.      The Clerk of Court shall issue the discovery and scheduling order.

8
9    IT IS SO ORDERED.

10   Dated:        September 10, 2021
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
